                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 RONALD MICHAEL WOODWARD,
                                                      ORDER ADOPTING REPORT AND
                        Plaintiff,                       RECOMMENDATION AND
 v.                                                  DISMISSING COMPLAINT WITHOUT
                                                               PREJUDICE
 MASTERCARD DIRECT EXPRESS; and
 SOCIAL SECURITY DISABILITY,                                   Case No. 2:16-CV-1110

                        Defendants.                          District Judge Jill N. Parrish




       Pro se Plaintiff Ronald Michael Woodward, proceeding in forma pauperis (“IFP”), filed

this complaint on November 22, 2016. (ECF No. 4). The court subsequently referred the case to

Magistrate Judge Evelyn J. Furse pursuant to 28 U.S.C. § 636(b)(1)(B). (ECF No. 6). Magistrate

Judge Furse screened Mr. Woodward’s complaint as required by the IFP statute, and on June 29,

2018, she issued a Report and Recommendation that Mr. Woodward’s complaint be dismissed for

lack of subject matter jurisdiction. (ECF No. 7).

       Mr. Woodward did not file an objection to the Report and Recommendation, and therefore

waived any argument that it was in error. See United States v. One Parcel of Real Prop., 73 F.3d

1057, 1060 (10th Cir. 1996). The court will decline to apply the waiver rule only if “the interests

of justice so dictate.” Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991). The court has

reviewed the Report and Recommendation and concludes that it is not clearly erroneous and finds

that the interests of justice do not warrant deviation from the waiver rule.
      Accordingly, the court ADOPTS the Report and Recommendation to dismiss the

Plaintiff’s complaint. The court ORDERS that Plaintiff’s action be DISMISSED WITHOUT

PREJUDICE.



Signed October 2, 2018

                                      BY THE COURT




                                      ______________________________
                                      Jill N. Parrish
                                      United States District Court Judge




                                         2
